Citation Nr: 1045030	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina.

The Veteran initially requested a Board hearing via video 
teleconference, which a December 2009 RO letter informed him was 
scheduled for January 8, 2010.  In correspondence also dated in 
January 2010, the Veteran cancelled the hearing and requested a 
Board hearing at the Board's Central Office instead.  A June 2010 
Board letter informed him that his requested hearing was 
scheduled for September 9, 2010.  He did not attend the hearing.  
His representative notes in a September 2010 letter that the 
Veteran was unable to attend the hearing and asked that he not be 
deemed to have failed to report.  The Board notes, however, that 
the representative did not indicate a desire to reschedule the 
hearing.  Moreover, good cause for the appellant's failure to 
appear was not presented.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  A January 2005 rating decision denied entitlement to service 
connection for PTSD due to the absence of a confirmed stressor 
that entailed a life threatening event.  In the absence of a 
perfected appeal, the January 2005 rating decision is final.

2.  The evidence submitted since the January 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The January 2005 rating decision is final.  New and material 
evidence sufficient to reopen a claim for entitlement to service 
connection for PTSD has not been submitted.  The claim is not 
reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Prior to the decision appealed, VA notified the 
Veteran in June 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, what part VA 
will attempt to obtain, and notice of how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  The letter also informed the Veteran of the reason his 
prior claim was denied and the type evidence needed to reopen the 
claim.  The Board finds the letter met all VCAA notice 
requirements.  38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  There is no assertion by the Veteran or 
his representative of any failure by VA to obtain any identified 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Id.  Thus, the Board may address 
the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. 
incorporates THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS-IV (DSM-IV) as the governing criteria for diagnosing 
PTSD.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).



Legal Background

VA received the Veteran's initial claim in October 2004.  The 
only information he submitted with his claim was a statement (VA 
Form 21-4138) to the effect that he had recently learned that the 
nervous condition he had was called PTSD.  He did not respond to 
a November 2004 VCAA notice letter, which included a PTSD  
Questionnaire.  In light of the absence of a response, a January 
2005 rating decision denied the claim, and a February 2005 letter 
informed the Veteran of the decision.

The RO received the Veteran's notice of disagreement in March 
2005.  Along with his notice of disagreement, he submitted 
excerpts from his service treatment records and a private report 
of J.C.L., M.D., a psychiatrist.  The service treatment records 
note the Veteran's involvement in a March 1977 motor vehicle 
accident during which he sustained a neck injury.  He worked as 
an auto mechanic during his active service.  About a year after 
the accident he reinjured his neck while trying to stabilize a 
swaying jeep engine.  Service treatment records also note the 
fact the Veteran's injury secondary to the automobile accident 
was minor.  He was placed in a neck brace and released.  
Following the second injury, the Veteran had recurrent 
presentations with complaints of chronic pain and neurological 
complaints.  Neurological workups failed to reveal objective 
findings and or lead to a diagnosis.  

In April 1979, following the administration of psychological 
tests, a psychologist opined the Veteran's pain was 
psychophysiological.  Neurological examination revealed no 
neurological disease.  He was deemed fit for full duty, and 
medical authorities noted that if he did not perform his duties, 
he should be considered for administrative discharge.  The 
Veteran was in fact administrative discharged.  The September 
1979 Report Of Medical Examination For Separation notes the 
psychiatric area is assessed as normal.

Dr. L's January 2005 report notes that the Veteran claimed the 
automobile accident and the injury in the motor pool as his 
stressors.  Dr. L did not address whether the claimed stressors 
met the DSM-IV criteria for PTSD.  His Axis I diagnosis was 
chronic, severe PTSD.  He opined the Veteran was unable to 
sustain social relationships, and he was severely compromised in 
his ability to sustain work relationships, both due to the 
diagnosed PTSD.  Dr. L opined further that he considered the 
Veteran permanently disabled.

VA outpatient records noted the Veteran's treatment for the 
residuals of a cervical spine injury for which a May 1980 rating 
decision granted service connection.  The RO arranged an 
examination for the Veteran, but according to the June 2006 
entry, he failed to report.  At his request, the examination was 
rescheduled.

The January 2006 VA mental examination report notes the Veteran 
reported his anxiety and depression started a few years before 
the examination.  He reported being nervous all of the time, 
worrying a lot, and he getting depressed.  He reported further 
that when he fell asleep he awoke, and he had nightmares about 
falling off of a mountain.  He noted that Dr. L had prescribed 
Seroquel and Wellbutrin.  Despite his reported symptoms, the 
Veteran reported he worked full time as a gasoline tanker truck 
driver.  He had worked in that job for about 20 years.  The 
examiner noted his examination of the claims file and the salient 
events noted in the service treatment records.  The VA examiner 
also noted the fact that Dr. L deemed the Veteran permanently 
disabled even though he was working full time.

Mental status examination revealed the Veteran to have behave 
normally.  He was pleasant and cooperative, and he demonstrated a 
good vocabulary, and he was spontaneous and logical.  His speech 
was not pressured, and no psychotic features were observed.  He 
did feel a little bit helpless and hopeless, as his confidence 
was a little decreased, and he was depressed and had psychomotor 
retardation.  The examiner also noted the Veteran was isolated.  
A diagnosis was deferred until completion of psychological 
testing.  A diagnosis of depression not otherwise specified is 
noted on the report.  A PTSD-specific examination was then 
arranged.

The February 2006 examination report notes the examiner conducted 
a comprehensive review of the claims file.  The Veteran reported 
that he had experienced problems remembering things for the last 
two years, as well as flashbacks of things that happened years 
ago.  He could not stand to be around people and he had 
nightmares, one of which involved a pair of pliers in his lower 
back that squeezed the dickens out of him, and sometimes he 
dreamed of falling but would awake before he hit bottom.  He 
described his flashbacks as occurring whenever he was in an 
automotive shop: it involved his trying to duck the engine that 
hit him.  When asked for more information about his memory he 
told the examiner to look it up in the record.  As for the 
specific ways in which he did not like being around crowds, the 
Veteran said the crowds seemed to be looking at him, or then 
again, "I might be shy."  The Veteran noted that neither he nor 
his wife was hurt in the automobile accident, and that it had 
nothing to do with the symptoms he was claiming as part of his 
PTSD.

When asked by the examiner to explain his reaction to the 
accident in the motor pool area, the Veteran noted it knocked the 
wind out of him, and he later experienced numbness and bad lower 
back pain.  The examiner then asked him to explain his emotional 
reactions, and the Veteran replied that he could not believe it 
happened to him.  Mental status examination revealed the Veteran 
participated in several hours of psychological examination in 
addition to the interview.  During the interview he spoke 
quietly, sat without much change in position, and he avoided eye 
contact.  His appearance was casual and somewhat unkempt, with 
several days growth of beard.  He did not initiate conversation, 
and he responded with brief and relevant, if at times evasive 
answers.  Affect was mostly downcast and sometimes sullen.  Mood 
appeared withdrawn, dysthymic.  He appeared to become briefly 
angry in response to repeated questions about his personal 
functioning.  He answered once by saying the examiner should look 
in the record or read his wife's letter.  The Veteran reported 
auditory and visual hallucinations.  He was fully oriented, 
appeared to understand the purpose of the interview, was able to 
give seemingly reliable personal information, and his recent and 
remote memory seemed intact.

The examiner noted that the Veteran produced what appeared to be 
an invalid profile on the Minnesota Multiphase Personality 
Inventory-2.  His inconsistent responses tended towards the true 
direction regardless of the question.  He also endorsed a very 
large number of unusual, deviant items.  The examiner noted that 
the overall impression was that the Veteran approached the test 
with an intent to distort or greatly exaggerate his actual 
problems.  The Veteran's trauma system inventory was also 
considered invalid.  The scales again indicated an attempt to 
present himself as extremely and unrealistically symptomatic.

The repeatable battery for the assessment of neuropsychological 
status was developed with a primary focus of assessing dementia, 
as well as cognitive impairment.  The Veteran scored in the 
extremely low range in all areas assessed, except language.  His 
total scale score was 0.5 percentile, which indicated severe 
neurocognitive impairment.  The examiner opined that this score 
was inconsistent with the appellant's history, clinical 
presentation, and current psychosocial functioning.

As concerns the assessment for PTSD, the examiner noted that, 
from the Veteran's description of the in-service shop incident, 
it seemed clear that it was not traumatic in nature, as commonly 
understood and defined in DSM-IV.  Specifically, it seemed 
doubtful that the incident was life threatening or potentially 
so, and it seemed absolutely clear that the Veteran's response 
did not involve intense fear, helplessness, or horror.  Based on 
those factors alone, the examiner noted the Veteran would not 
meet the criteria for PTSD.  The examiner noted the Veteran's 
invalid responses involved endorsing symptoms that indicated 
schizophrenia, obsessive-compulsive disorder, and mania.  
Further, the Veteran was frequently evasive and angry/defensive 
in response to follow-up inquiries.  The examiner opined that the 
Veteran was grossly exaggerating or even fabricating problems and 
symptoms.  The examiner also noted that while the Veteran may 
well have psychological pathology, his obvious attempts to convey 
an impression of great disturbance rendered it impossible to 
differentiate real pathology.  While dysthymic disorder was 
suspected, in light of the prospect of financial gain through the 
claims process, the examiner opined a diagnosis of malingering as 
opposed to fictitious disorder seemed warranted.

The statement of the case was issued on March 13, 2006.  It noted 
the examination results and the fact the RO appeal officials 
afforded more weight and credibility to the VA examiners' 
opinions than to Dr. L's.  There is no indication in the claims 
file that the Veteran did not receive the statement of the case, 
or that it was returned to VA by postal authorities as 
undeliverable.  A substantive appeal was not received within 60 
days of the issuance of the statement of the case.  See 38 C.F.R. 
§ 20.302.

On May 16, 2006, the RO received an April 2006 report of E.W.H., 
M.D., an associate of Dr. L and a member of the same psychiatric 
clinic.  A June 2006 RO letter informed the Veteran that Dr. H's 
report was not received before the appeal period for the March 
2005 rating decision had expired, and the evidence was deemed to 
be an application to reopen the claim.  There is no indication or 
record in the claims file that the Veteran appealed the 
determination that he did not submit a timely substantive appeal.  
See 38 C.F.R. § 19.34.  A January 2007 rating decision determined 
the new and material evidence and was not submitted to reopen the 
claim.

New and Material Evidence

When a claim is disallowed and a timely substantive appeal is not 
filed the action or determination becomes final, and the claim 
will not be reopened except as provided by applicable regulation.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

One means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  Id.  "New" 
evidence means more than evidence that has not previously been 
included in the claims folder.  The evidence, even if new, must 
be material, in that it is evidence not previously of record that 
relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only to 
the most recent final disallowance of a claim.  Moreover, if it 
is determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  
38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

The evidence added to the record since the March 2005 rating 
decision consists of the Veteran's statement, duplicative copies 
of the service treatment records, and Dr. H's medical reports of 
April 2006, February 2007, and February 2008, all three of which 
are essentially duplicative of Dr. L's initial report.  They note 
the Veteran's symptoms and the treatment rendered for them.  No 
report addresses the main basis of the March 2005 rating 
decision, which was that the Veteran's claimed stressor did not 
the meet American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) 
criteria for a life-threatening event and, thus, there was no 
valid basis for a diagnosis of PTSD.  The Veteran's January 2008 
statement noted details of the motor vehicle accident, which he 
noted at the VA examination had nothing to do with his symptoms.  
He also noted that, because of the way he was treated after his 
injury, he felt unwanted and worthless.

Also of record are VA outpatient treatment records which include 
a diagnosis of posttraumatic stress disorder in the Veteran's 
"problem list."  Notably, no explanation is provided for the 
diagnosis.  Hence, there is no explanation how the listed 
diagnosis meets the requirements of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders. 

The evidence submitted since the March 2005 rating decision is 
redundant and does not raise a reasonable possibility of proving 
the claim.  Therefore, it is neither new nor material.  While 
this evidence was not before the rating board in March 2005, it 
does not address whether the Veteran's claimed symptoms meet DSM-
IV criteria for a diagnosis of PTSD.  Thus, the Board is 
constrained to find new and material evidence has not been 
received.  38 C.F.R. § 3.156(a).  The benefit sought on appeal is 
denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

ORDER

New and material evidence has not been received to reopen a claim 
for entitlement to service connection for PTSD.  The petition to 
reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


